We. Presiding Justice Shepard delivered the opinion or the Court. We copy from appellants’ brief the facts of the case as follows: “Appellants herein, through their agent, T. F. Indermille, made a bid in the County Court for the plant and assets of the Belding • Motor and Manufacturing Company, insolvent, which bid the assignee of said insolvent w*as ordered by the County Court to accept. Appellants then paid to said assignee $2,500 as earnest money and to apply on said purchase, and afterward a further sum of $500 for the same purpose; and with permission entered into possession of the plant. Assignee then refused to turn over a part of the property bid for. On June 30, 1892, the County Court ordered appellants to comply with terms of bid by 10 a. m. of the next day or that earnest money be forfeited. Appellants thereupon filed their motion and petition praying that said order be vacated, and that assignee be ordered to turn over property bid for, and petitioners be permitted to complete purchase. Assignee filed his answer to said petition, and on July 12, 1892, the County Court entered an order denying the prayer of the petition making absolute the order of June 30th and forfeiting said earnest money. At this time appellants prayed and afterward duly perfected, an appeal to the Circuit Court of Cook County. On the 19th of January, 1893, C. H. Bunker, assignee, filed his special appearance in the Circuit Court, and also his motion to dismiss the appeal for want of jurisdiction of that court. On May 27, 1893, the Circuit Court dismissed the appeal for want of jurisdiction, from which order this appeal is taken.” The question in the case is whether the Circuit Court had jurisdiction of the appeal from the County Court. This question is settled in favor of the appellee, and of the action of the Circuit Court, by the decision of the Supreme Court in Union Trust Co. v. Trumbull, 137 Ill. 146, and we refer to the opinion in that case for the reasons. The order of the Circuit Court will therefore be affirmed.